Exhibit 10.18
 
EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated March 15, 2007 (the “Effective Date”) by and between
TELKONET, INC., a Utah corporation (“TELKONET”) and JEFFREY SOBIESKI
(“Executive”).


WHEREAS, TELKONET is the purchaser of the outstanding membership units of
ETHOSTREAM LLC (“ETHOSTREAM”), pursuant to a Unit Purchase Agreement of even
date herewith by and among TELKONET, ETHOSTREAM and the members of ETHOSTREAM
(the “Purchase Agreement”);


WHEREAS, TELKONET desires to maintain the business of ETHOSTREAM and to expand
and further develop the business of ETHOSTREAM; and


WHEREAS, TELKONET, in connection with the consummation of the purchase of the
outstanding membership units of ETHOSTREAM, desires to employ Executive
effective as of the Closing Date (as defined in the Purchase Agreement), and
Executive desires to accept such employment, on the terms and conditions set
forth below.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby conclusively acknowledged, the parties, intending to be legally
bound, agree as follows:


1.     Duties.  TELKONET hereby employs Executive in the capacity of CIO of
ETHOSTREAM. In such capacity, Executive shall perform his duties in a
professional, supervisory and managerial nature solely for the benefit of
TELKONET and pertaining to the business and affairs of TELKONET as determined by
the Board of Directors and/or the Executive Committee of TELKONET. Executive
shall report directly to ETHOSTREAM’s Chief Executive Officer (the “ETHOSTREAM’S
CEO”). Executive’s duties and responsibilities shall also include, but not be
limited to, the following:


(a) Serve as the most senior information systems executive of ETHOSTREAM’s
operations and activities;


(b) Oversee internal systems design, internal systems programming, applications
programming, telecommunications, information systems, network systems, computer
operations, data warehouse, and enterprise wide systems; and oversee the needs
analysis, acquisition, and maintenance of all information processing equipment.


(c) Assist in the supervision of the sales, installation and support of all
ETHOSTREAM subscriber acquisition activities;


(d) Make internal systems expenditures consistent with the approved budget of
ETHOSTREAM; and



--------------------------------------------------------------------------------


(e) Implement all directives from the ETHOSTREAM CEO and perform all such other
duties that may be assigned from time-to-time by the Board of Directors in its
discretion.


2.     Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall expire on March 14, 2010. This Term may be extended by
the mutual agreement of both parties unless the Executive is terminated as
provided in Section 6.


3.     Extent of Services. During the Term and any extension thereof, Executive
shall devote his full time and efforts to the performance, to the best of his
abilities, of such duties and responsibilities as described in Section 1 above,
and as the Board of Directors and/or the TELKONET CEO shall determine,
consistent therewith.


4.     Compensation.


(a) Salary. Executive shall be paid One Hundred Forty Eight Thousand Dollars
($148,000.00) on an annualized basis in accordance with TELKONET’s normal
payroll practices, and subject to all lawfully required withholding. The base
salary may be increased annually as determined by the TELKONET CEO.


(b) Bonus. The Board of Directors of TELKONET and the Executive will agree upon
milestones for bonus achievement. The actual bonus amount will be determined by
the Board of Directors with the recommendation/review by the TELKONET CEO.


(c) Executive Participation in TELKONET Staff Benefits Plans. Following the
Effective Date, Executive shall be entitled to participate in any group health
programs and other benefit plans, which may be instituted from time-to-time for
TELKONET employees, and for which Executive qualifies under the terms of such
plans. All such benefits shall be provided on the same terms and conditions as
generally apply to all other TELKONET employees under these plans and may be
modified by TELKONET from time-to-time.


(d) Expenses. Subject to approval by the TELKONET CEO, Executive shall be
reimbursed by TELKONET for all ordinary, reasonable, customary and necessary
expenses incurred by him in the performance of his duties and responsibilities.
Executive agrees to prepare documentation for such expenses as may be necessary
for TELKONET to comply with the applicable rules and regulations of the Internal
Revenue Service. TELKONET will provide a monthly stipend equal to $700 to
Executive for the purpose of obtaining an auto for the Executive’s business use.


5.     Vacation. At full pay and without any adverse effect to his compensation,
provided all other terms and conditions of this Agreement are satisfied,
Executive shall be entitled to three (3) weeks of vacation for each full
calendar year during the term of this Agreement. Executive agrees to schedule
his vacation leave in advance upon written notice to the ETHOSTREAM CEO.
Carryover of vacation days in excess of two weeks is subject to the prior
approval of the TELKONET CEO.


2

--------------------------------------------------------------------------------


6.     Termination. This Agreement shall terminate in accordance with Section 2
of this Agreement, or upon the first to occur of any of the following events:


(a) The death of Executive;


(b) The mutual consent of Executive and TELKONET;


(c) “Cause” exists for termination. For purposes of this Agreement, “cause”
shall mean the occurrence of any of the following: (1) theft, fraud,
embezzlement, or any other act of dishonesty by Executive; (2) any material
breach by Executive of any provision of this Agreement which breach is not cured
within a reasonable time (but not to exceed thirty (30) days after written
notification thereof to Executive by TELKONET; (3) any habitual neglect of duty
or misconduct of Executive in discharging any of his duties and responsibilities
under this Agreement after a written demand for performance was delivered to
Executive that specifically identified the manner in which the Board believed
the Executive had failed to discharge his duties and responsibilities, and the
Executive failed to resume substantial performance of such duties and
responsibilities on a continuous basis immediately following such demand; (4)
commission by Executive of a felony or any offense involving moral turpitude; or
(5) any default of Executive’s obligations hereunder, or any failure or refusal
of Executive to comply with the policies, rules and regulations of TELKONET
generally applicable to TELKONET employees, which default, failure or refusal is
not cured within a reasonable time (but not to exceed thirty (30) days) after
written notification thereof to Executive by TELKONET. If cause exists for
termination, Executive shall be entitled to no further compensation, except for
accrued leave and vacation and except as may be required by applicable law.


(d) “Good reason” exists for Executive to terminate his employment with
TELKONET. For purposes of this Agreement, “good reason” shall mean the
occurrence of any of the following: (1) any material adverse reduction in the
scope of Executive’s authority or responsibilities as CIO of ETHOSTREAM; (2) any
reduction in the amount of Executive’s compensation or participation in any
employee benefits; or (3) Executive’s principal place of employment is actually
or constructively moved to any office or other location 50 miles or more outside
of Milwaukee, Wisconsin. If Executive terminates his employment with TELKONET
for “good reason,” then, upon notice to TELKONET by Executive of such
termination, TELKONET shall continue to pay Executive's base salary and provide
Executive with continued participation in each employee benefit plan in which
Executive participated immediately prior to the termination date for the period
starting on the first day after the termination date and ending upon the
expiration of the Term.


If Executive is terminated by TELKONET for any reason other than for “cause,”
then TELKONET shall continue to pay Executive's base salary and provide
Executive with continued participation in each employee benefit plan in which
Executive participated immediately prior to the termination for the period
starting on the first day after the termination and ending upon the expiration
of the Term. In the event TELKONET fails to renew this Agreement upon expiration
of the Term, then TELKONET shall continue to pay Executive's base salary and
provide Executive with continued participation in each employee benefit plan in
which Executive participated immediately prior to expiration of the Term for a
period of three months following expiration of the Term.


3

--------------------------------------------------------------------------------


7.     Surrender of Books and Papers. Upon termination of this Agreement
(irrespective of the time, manner, or cause of termination, be it for cause or
otherwise), Executive shall immediately surrender to TELKONET all books,
records, or other written papers or documents entrusted to him or which he has
otherwise acquired pertaining to TELKONET and/or ETHOSTREAM and all other
TELKONET property in Executive’s possession, custody or control.


8.     Inventions and Patents. Executive agrees that Executive will promptly
from time-to-time fully inform and disclose to TELKONET any and all ideas,
concepts, copyrights, copyrightable material, developments, inventions, designs,
improvements and discoveries of whatever nature that Executive may have or
produce during the term of Executive’s employment under this Agreement that
pertain or relate to the then current business of TELKONET (the “Creations”),
whether conceived by Executive alone or with others and whether or not conceived
during regular working hours. All Creations shall be the exclusive property of
TELKONET and shall be “works made for hire” as defined in 17 U.S.C. §101, and
TELKONET shall own all rights in and to the Creations throughout the world,
without payment of royalty or other consideration to Executive or anyone
claiming through Executive Executive hereby transfers and assigns to TELKONET
(or its designee) all right, title and interest in and to every Creation.
Executive shall assist TELKONET in obtaining patents or copyrights on all such
inventions, designs, improvements and discoveries being patentable or
copyrightable by Executive or TELKONET and shall execute all documents and do
all things reasonably necessary (at TELKONET’s sole cost and expense) necessary
to obtain letters of patent or copyright, vest the TELKONET with full and
exclusive title thereto, and protect the same against infringement by third
parties, and such assistance shall be given by Executive, if needed, after
termination of this Agreement for whatever cause or reason. Executive hereby
represents and warrants that Executive has no current or future obligation with
respect to the assignment or disclosure of any or all developments, inventions,
designs, improvements and discoveries of whatever nature to any previous
Employer, entity or other person and that Executive does not claim any rights or
interest in or to any previous unpatented or uncopyrighted developments,
inventions, designs, improvements or discoveries.


9.     Trade Secrets, Non-Competition and Non-Solicitation.


(a) Trade Secrets. Contemporaneous with the execution of this Agreement and
during the term of employment under this Agreement, TELKONET shall deliver to
Executive or permit Executive to have access to and become familiar with various
confidential information and trade secrets of TELKONET, including without
limitation, data, production methods, customer lists, product format or
developments, other information concerning the business of TELKONET and
ETHOSTREAM, and other unique processes, procedures, services and products of
ETHOSTREAM and TELKONET, which are regularly used in the operation of the
business of the ETHOSTREAM and TELKONET, (collectively, the “Confidential
Information”). For purposes of the preceding sentence, information is not
treated as being Confidential Information if it: (i) is or becomes generally
available to the public other than by Executive in violation of this Agreement;
(ii) is obtained by Executive in good faith from a third party who discloses
such information to Executive on a non-confidential basis without violating any
obligation of confidentiality or secrecy relating to the information disclosed;
(iii) is independently developed by Executive outside the scope of his
employment without use of Confidential Information; or (iv) is Executive’s
personnel information. Executive shall not disclose any of the Confidential
Information that he receives from ETHOSTREAM, TELKONET or their clients and
customers in the course of his employment with TELKONET, directly or indirectly,
nor use it in any way, either during the term of this Agreement or for a period
of five (5) years thereafter, except as required in the course of employment
with TELKONET. Executive further acknowledges and agrees that Executive owes
ETHOSTREAM and TELKONET, a fiduciary duty to preserve and protect all
Confidential Information from unauthorized disclosure or unauthorized use. All
files, records, documents, drawings, graphics, processes, specifications,
equipment and similar items relating to the business of ETHOSTREAM and/or
TELKONET, whether prepared by Executive or otherwise coming into Executive’s
possession in the course of his employment with TELKONET, shall remain the
exclusive property of TELKONET and shall not be removed from the premises of
ETHOSTREAM and/or TELKONET without the prior written consent of TELKONET unless
removed in relation to the performance of Executive’s duties under this
Agreement. Any such files, records, documents, drawings, graphics,
specifications, equipment and similar items, and any and all copies of such
materials which have been removed from the premises of TELKONET, shall be
returned by Executive to ETHOSTREAM.


4

--------------------------------------------------------------------------------


(b) Non-Competition. Executive acknowledges that he will be provided with and
have access to the Confidential Information, the unauthorized use or disclosure
of which would cause irreparable injury to TELKONET, that TELKONET’s willingness
to enter into this Agreement is based in material part on Executive’s agreement
to the provisions of this Section 9(b) and that Executive’s breach of the
provisions of this Section would materially and irreparably damage TELKONET. In
consideration for TELKONET’s disclosure of Confidential Information to
Executive, Executive’s access to the Confidential Information, and the salary
paid to executive by ETHOSTREAM hereunder, Executive agrees that during the term
of Executive’s employment with ETHOSTREAM under this Agreement and for one (1)
year after the termination of Executive’s employment and regardless whether such
termination is with or without cause, Executive shall not, directly or
indirectly, either as an executive, employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, advisor or in any
other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the Restricted
Business (as defined herein) in North America. “Restricted Business” means any
business conducted by TELKONET, either itself or through ETHOSTREAM, at any time
prior to or during Executive’s employment pursuant to this Agreement.


(c) Reasonableness of Restrictions. Executive acknowledges that the restrictions
set forth in Section 9(b) of this Agreement are reasonable in scope and
necessary for the protection of the business and goodwill of TELKONET. Executive
agrees that should any portion of the covenants in Section 9 be unenforceable
because of the scope thereof or the period covered thereby or otherwise, the
covenant shall be deemed to be reduced and limited to enable it to be enforced
to the maximum extent permissible under the laws and public policies applied in
the jurisdiction in which enforcement is sought.


(d) Soliciting Executives. Executive shall not during the term of this Agreement
or for a period of one (1) year after termination of Executive’s employment
hereunder for any reason, whether by resignation, discharge or otherwise, either
directly or indirectly, solicit the employment of, any employee of ETHOSTREAM or
TELKONET for the purpose of causing them to leave the employment of ETHOSTREAM
or TELKONET or take employment with any business that is in competition in any
manner whatsoever with the business of ETHOSTREAM or TELKONET.


5

--------------------------------------------------------------------------------


(e) Injunctive Relief; Extension of Restrictive Period. In the event of a breach
of any of the covenants by Executive or TELKONET contained in this Agreement, it
is understood that damages will be difficult to ascertain, and either party may
petition a court of law or equity for injunctive relief in addition to any other
relief which Executive or TELKONET may have under the law, including but not
limited to reasonable attorneys’ fees.


10.     Miscellaneous.


(a) This Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, successors and assigns. Executive shall not assign
any part of his rights under this Agreement without the prior written consent of
TELKONET.


(b) This Agreement contains the entire agreement and understanding between the
parties and supersedes any and all prior understandings and agreements between
the parties regarding Executive’s employment.


(c) No modification hereof shall be binding unless made in writing and signed by
the party against whom enforcement is sought. No waiver of any provisions of
this Agreement shall be valid unless the same is in writing and signed by the
party against whom it is sought to be enforced, unless it can be shown through
custom, usage or course of action.


(d) This Agreement is executed in, and it is the intention of the parties hereto
that it shall be governed by, the laws of the State of Wisconsin without giving
effect to applicable conflict of laws provisions.


(e) The provisions of this Agreement shall be deemed to be severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


6

--------------------------------------------------------------------------------


(f) Any notice or communication permitted or required by this Agreement shall be
in writing and shall become effective upon personal service, or service by wire
transmission, which has been acknowledged by the other party as being received,
or two (2) days after its mailing by certified mail, return receipt requested,
postage prepaid addressed as follows:



 
(1)
If to TELKONET:

Lorna M. Kleinrock, PHR
Vice President, Human Resources
Telkonet, Inc.
20374 Seneca Meadows Parkway
Germantown, Maryland 20876



(2)
If to Executive, to:

Jeffrey Sobieski
ETHOSTREAM, LLC
10200 Innovation Drive
Milwaukee, WI 53226


 
[Remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, TELKONET and Executive have executed this Agreement as of
the Effective Date.

 
TELKONET, INC.
 


By: ___________________________
Name:
Title:
EXECUTIVE
 


By: /s/ Jeffrey Sobieski    
Jeffrey Sobieski

 
 
 
 
8